Exhibit 23.1 LBB & ASSOCIATES LTD., LLP CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated January 20, 2010, in this Registration Statement on Form S-l/A Amendment No. 1 of Dimus Partners, Inc., for the registration of shares of its common stock. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. LBB & Associates Ltd., LLP /s/ LBB & Associates, Ltd., LLP Houston, Texas June 10, 2010 2500 Wilcrest Drive, Suite 150 ● Houston, TX 77042 ● Tel: (713) 877-9944 ● Fax: (713) 456-2408
